DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 5, 8, 12 and 15 are amended. Claims 16-20 are added. Claims 1-20 are pending.

Allowable Subject Matters
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4, 11 and 18 are also objected since it depends claim 3, 10 and 17 respectively.
Response to Arguments
On pages 9-10 of the Applicant’s remark (see Remarks 11/05/2020), Applicant further argues that the cited references does not disclose “wherein the processing time is determined based on a smaller value between a subcarrier spacing value of the PDCCH and a subcarrier spacing value of the uplink channel”, as recited by claims 1, 8 and 15. In response, Examiner respectfully disagrees. 

In the claim, Applicant does not clearly define how the "processing time" is calculated and what type of value is “the smaller value”. As such, it is interpreted that “the processing time” is calculated as the time alignment for the TAG subcarrier spacing disclosed by the NPL and the term "smaller value" can be broadly interpreted as any type of value. 

As stated in NPL, “(Page 11), an amount of the time alignment for the TAG for subcarrier spacing of 2 μ ⋅15 kHz is given by NTA=T A⋅16⋅64 /2 μ . NTA is defined in [4, TS 38.211] and is relative to the subcarrier spacing of the first uplink transmission from the UE after the reception of the random access response…. (Page 33), If a UE is configured with multiple cells for PUSCH transmissions, where a subcarrier spacing configuration u1 on active UL BWP b1 of carrier f1 of serving cell c1 is smaller than a subcarrier spacing configuration u2 on active UL BWP b2 of carrier f2 of serving cell c2, and if the UE provides a Type 1 power headroom report in a PUSCH transmission in a slot on UL BWP b1 that overlaps with multiple slots on UL BWP b2, the UE provides a Type 1 power headroom report for the first slot of the multiple slots on UL BWP b2 that fully overlaps with the slot on UL BWP b1”. As such, NPL disclose the limitation “wherein the processing time is determined based on a smaller value between a subcarrier spacing value of the PDCCH and a subcarrier spacing value of the uplink channel”, as recited by claims 1, 8 and 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1, 2, 5 - 9, 12 - 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub # US 2018/0212717 A1 hereinafter Yang) in view of NPL (3GPP; 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control (Release 15); 3GPP TS 38.213; V15.3.0; June 2018; Valbonne, France; from Applicant’s IDS).
Regarding claim 1, Yang teaches “a method for transmitting hybrid automatic repeat request acknowledgement (HARQ-ACK) information by a user equipment (UE) in a wireless communication system,” as [(Para. 0005), a method of transmitting HARQ-ACK (hybrid automatic repeat request) by a UE in a wireless] “the method comprising: receiving a physical downlink control channel (PDCCH) including information for downlink semi-persistent scheduling (DL SPS) release from a base station;” [(Para. 0005 and 0009), Preferably, the PDCCH may be a PDCCH scheduling (i) a PDSCH (physical downlink shared channel) or (ii) a PDCCH indicating SPS (semi-persistent scheduling) release] “and transmitting an uplink channel including HARQ-ACK information for the PDCCH including the information for DL SPS release to the base station,” [(Para. 0010), Preferably, the HARQ-ACK payload may include an HARQ-ACK response to the PDSCH or a HARQ-ACK response to the PDCCH indicating the SPS release.].
However, Yang does not specifically disclose wherein a first symbol of the uplink channel is transmitted at least after a processing time (Tproc,3) from when a last symbol of the PDCCH is transmitted, and wherein the processing time is determined based on a smaller value between a subcarrier spacing value of the PDCCH and a subcarrier spacing value of the uplink channel.
wherein a first symbol of the uplink channel is transmitted at least after a processing time (Tproc,3) from when a last symbol of the PDCCH is received,” as [(See Section 10.2), A UE is expected to provide HARQ-ACK information in response to a SPS PDSCH release after N symbols from the last symbol of a PDCCH providing the SPS PDSCH release.] “and wherein the processing time is determined based on a smaller value between a subcarrier spacing value of the PDCCH and a subcarrier spacing value of the uplink channel” [Page 11), an amount of the time alignment for the TAG for subcarrier spacing of 2 μ ⋅15 kHz is given by NTA=T A⋅16⋅64 /2 μ . NTA is defined in [4, TS 38.211] and is relative to the subcarrier spacing of the first uplink transmission from the UE after the reception of the random access response…. (Page 33), If a UE is configured with multiple cells for PUSCH transmissions, where a subcarrier spacing configuration u1 on active UL BWP b1 of carrier f1 of serving cell c1 is smaller than a subcarrier spacing configuration u2 on active UL BWP b2 of carrier f2 of serving cell c2, and if the UE provides a Type 1 power headroom report in a PUSCH transmission in a slot on UL BWP b1 that overlaps with multiple slots on UL BWP b2, the UE provides a Type 1 power headroom report for the first slot of the multiple slots on UL BWP b2 that fully overlaps with the slot on UL BWP b1… (See Section 10.2), where, for the subcarrier spacing of the PDCCH reception, for 15 kHz, for 30 kHz, for 60 kHz, and for 120 kHz].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Yang to provide an effective technique as taught by NPL for allowing the UE to validate a DL SPS assignment PDCCH or configured UL grant for scheduling activation or scheduling release so that the UE [NPL: Section 10.2].
Regarding claim 2, the combination of Yang and NPL, specifically Yang teaches “wherein the uplink channel is a physical uplink shared channel (PUSCH) in which the HARQ-ACK information is multiplexed” as [(Para. 0035), the UE may receive a PDCCH/PDSCH (S107) and transmit a physical uplink shared channel (PUSCH)/physical uplink control channel (PUCCH) (S108), as a general downlink/uplink signal transmission procedure. Here, control information transmitted from the UE to the BS is called uplink control information (UCI). The UCI may include a hybrid automatic repeat and request (HARQ) acknowledgement (ACK)/negative-ACK (HARQ ACK/NACK) signal].
Regarding claim 5, the combination of Yang and NPL, specifically NPL teaches “wherein the first symbol of the uplink channel is transmitted not before a first symbol with a cyclic prefix (CP) starting after the processing time from when the last symbol of the PDCCH is received” as [(See Section 10.2), A UE is expected to provide HARQ-ACK information in response to a SPS PDSCH release after N symbols from the last symbol of a PDCCH providing the SPS PDSCH release.] “.
Regarding claim 6, the combination of Yang and NPL, specifically Yang teaches “wherein the PDCCH comprises downlink control information (DCI) including the information for DL SPS release” as [(Para. 0119), DL DAI represents the DAI included in the DL grant (DG) DCI. That is, the UL DAI is included in the PDCCH for scheduling the PDSCH or included in the PDCCH for instructing release of the DL SPS].
Regarding claim 7, the combination of Yang and NPL, specifically Yang teaches “wherein the HARQ-ACK information comprises acknowledgement (ACK) information or negative acknowledgement (NACK) information of the PDCCH including the information for DL SPS release” as [(Para. 0119), The UE may also determine the location of each ACK/NACK in the per-CC ACK/NACK payload using the DL DAI value(s) received at each DL CC. DL DAI represents the DAI included in the DL grant (DG) DCI. That is, the UL DAI is included in the PDCCH for scheduling the PDSCH or included in the PDCCH for instructing release of the DL SPS].
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5.
claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463